To the Appellate Division, Superior Court:A petition for certification of the judgment in A-5305/5603-14 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petitions for certification are granted limited to the issues of whether the police were authorized to detain the defendants and to conduct pat-down searches for weapons; and it is furtherORDERED that the appellants may serve and file a supplemental brief on or before March 27, 2018, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of the appellants' supplemental submission, or, if appellants decline to file such a submission, on or before May 11, 2018.